Citation Nr: 0206059	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  96-05 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
August 1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the, Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.

The Board remanded the appellant's claim for additional 
development in an April 2000 decision.  Additional 
development was completed, and the claim has been returned 
for further adjudication. 

FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  The veteran served on active duty from December 1945 to 
August 1947.

3.  The veteran expired in September 1994.  Immediate cause 
of death was carcinoma of the lung, and other significant 
conditions including pulmonary asbestosis.

4.  At the time of his death, the veteran was service 
connected for fibromuscular hyperplasia of both renal 
arteries with status post bypass to the right kidney, 
evaluated as 30 percent disabling; post operative residuals 
of lysis of adhesions for partial small bowel obstruction 
secondary to renal surgery, evaluated as 10 percent 
disabling; post operative bilateral inguinal hernias with no 
residuals, evaluated as 0 percent disabling; asymptomatic 
umbilical hernia, evaluated as 0 percent disabling; and 
residuals fracture 4th metatarsal, left foot, evaluated as  0 
percent disabling.

5.  The veteran's service-connected disabilities did not 
render him materially less capable of resisting the effects 
of carcinoma of the lung and asbestosis that caused his 
death.  


CONCLUSION OF LAW

A service-connected disorder did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp.2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by virtue of the statement of the 
case and supplemental statement of the case issued during the 
pendency of the appeal, the April 2000 Board remand, and the 
July 2000 letter to the appellant which set forth the type of 
medical evidence and records needed and notified her that the 
VA would request such records on her behalf if she provided 
the date and place of treatment, the appellant and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate her 
claim.  The RO made reasonable efforts to obtain relevant 
records and, in fact, it appears that all evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folder.  Letters from the 
veteran's treating physicians and final hospitalization 
records were associated with the file.  The appellant has 
been made aware of the information and evidence necessary to 
substantiate her claim, and there is no reasonable 
possibility that further assistance to the veteran would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  

It is noted that the appellant's representative has requested 
that a medical opinion be secured concerning this issue.  The 
Board notes that the evidence in this case addresses the 
issue adequately and the issue does not present a question of 
such complexity that additional development in the form of 
securing a medical opinion is necessary.  Had the appellant 
submitted medical evidence tending to show a causal 
relationship, it might have been incumbent on the Board to 
seek a medical opinion.  However, 38 U.S.C.A. § 5103A(a) 
indicates that the VA is not required to provide such 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  In the 
case at hand, the complete lack of medical evidence in 
support of the appellant's claim suggests that there is no 
reasonable possibility that a VA opinion would likely support 
her claim.  

The appellant is seeking service connection for the veteran's 
cause of death.  To establish service connection for the 
veteran's cause of death, the evidence must establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2001).  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312(a) (2001).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2001).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2001).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. §§ 3.303(a)(b)(d) (2001).  Establishing direct 
service connection for a disability which was not clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2001).  For example, service connection for 
arteriosclerosis, and cardiovascular-disease, including 
hypertension, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2001).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Service medical records are negative for carcinoma of the 
lung or for asbestosis, There is no indication that either 
condition developed within years of service or as a result of 
service.

At the time of his death, the veteran was entitled to service 
connection for fibromuscular hyperplasia of both renal 
arteries with status post bypass to the right kidney, 
evaluated as 30 percent disabling; post operative residuals 
of lysis of adhesions for partial small bowel obstruction 
secondary to renal surgery, evaluated as 10 percent 
disabling; post operative bilateral inguinal hernias with no 
residuals, evaluated as 0 percent disabling; asymptomatic 
umbilical hernia, evaluated as 0 percent disabling; and 
residuals fracture 4th metatarsal, left foot, evaluated as  0 
percent disabling. 

The death certificate indicates that the veteran died on 
September [redacted], 1994 at the age of 66.  The immediate cause of 
death was "carcinoma lung."  Date of onset was noted to have 
been 10 months earlier.  Other significant conditions included 
pulmonary asbestosis.  An autopsy was not performed.

A June 1994 letter from the veteran's private physician, E. D. 
V., Jr., M.D., regarding his cancer treatment, reported that 
the veteran's creatinine clearance of 88 was pretty close to 
normal for someone his age.  He opined that the treating 
physicians would "simply have to modify the treatment based 
on that creatinine clearance, the normal being around 120 and 
watch the kidney function very closely.  If there is any major 
change they'll have to change the medicine."  He noted that 
the veteran was at a higher risk for damage to the kidneys 
from the drugs, but that the drugs were mandatory and he 
should go ahead with the treatment watching the kidney 
function.  

A September 1994 Radiation Oncology Treatment Summary from G. 
A. T, M.D. reported that the veteran had been undergoing 
palliative treatment for his locally advanced adenocarcinoma 
of the lung with extensive metastasis to the left 
supraclavicular area/cervical region and had received 5080 cGy 
in 28 treatments over 5 1/2 weeks at which point "they" felt 
he was too weak to come in for his treatment so he was checked 
on a regular basis.  "They" decided that they would not 
resume treatment and have only hospice care.  The choice was 
understood considering the veteran's overall situation.  Dr. 
G. A. T. noted that he was pleased that the veteran received 
nice palliation from his radiation treatments with the 
extensive adenopathy decreasing in size with less pain.  

Hospitalization report from St. Mary's Hospital of Richmond, 
Incorporated for the veteran's final period of admission in 
September 1994 reported that final diagnoses included 
malignant neoplasm of the lung; pneumonia; metastatic neoplasm 
of lymph nodes of head, face and neck; suspected secondary 
malignancy of the nervous system; chronic airway obstruction; 
and asbestosis.  On admission he was treated with intravenous 
fluid repletion, and intravenous antibiotics.  He was given 
supplemental oxygenation and, in particular, he was given 
analgesia for his severe local pain and antianxiety agents for 
his anxiety.  He had already been established with the hospice 
unit at the St. Mary's Hospital and a decision had been taken 
by the veteran and his family that no extra ordinary 
interventions would be undertaken.  He was able to be 
established with an appropriate pain regimen, later converting 
to intravenous Morphine infusion.  It was reported that he 
passed away in no distress on September [redacted], 1994.  

An additional History and Physical report for this period of 
admission indicated that the veteran had undergone a course of 
radiation therapy which was terminated approximately 3 weeks 
earlier due to his intolerance of the treatment and poor 
response.  It was noted that the treatment was given to his 
chest, back and neck.  The veteran was admitted for treatment 
of probable bronchitis, pneumonia as well as monitoring for 
partial laryngeal obstruction.  Past medical history was 
significant for multiple surgeries involving hernia repairs, 
urethral strictures, sinus surgery, back surgery as well as 
lysis of adhesions of his stomach.  He also had a history of 
hypertension secondary to renal artery stenosis with renal 
artery bypass surgery in 1976.  It was noted that since that 
time he had had difficulty with intermittent urinary tract 
infections.  He also had a history of COPD, asbestosis and 
smoking.  

Pursuant to 38 C.F.R. § 3.312(c)(3), service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating effects 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 C.F.R. § 3.312(c)(3) (2001).

The appellant does not allege, nor does the evidence of 
record establish, that carcinoma of the lung or asbestosis 
was incurred during service.  The first evidence of record 
showing the presence of either disorder was many years after 
the veteran's separation from service.

The appellant contends, in essence, that the veteran's 
service-connected disabilities, specifically his 
fibromuscular hyperplasia of both renal arteries with status 
post bypass to the right kidney contributed substantially or 
materially to his death as the result carcinoma of lung 
because his service-connected kidney disease prevented the 
administration of chemotherapy and caused the cessation of 
other palliative treatment in that exacerbation of his kidney 
disease posed a death threat.  However, the appellant is not 
shown to possess the medical expertise to make a finding of 
etiological relationship.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The Board is constrained by its statutory mandate to rest its 
decision upon an objective basis under which the Board must 
apply the law to the facts as shown by the evidence.  
Following review of the current record, it must be concluded 
that the appellant has not met her burden of substantiating 
her claim, and that the preponderance of the evidence is 
against a finding of service connection for the veteran's 
cause of death.

There is no indication that the veteran's death from 
carcinoma of the lung was related to any service connected 
disability, specifically fibromuscular hyperplasia of both 
renal arteries.  Although the veteran's history of renal 
disorder was reported and was a consideration in monitoring 
his treatment, there is no indication that any treatment was 
actually abandoned or changed as the result of such 
consideration.  In fact, Dr. E. D. V. noted that the 
veteran's creatinine was pretty normal and that the treating 
physicians would simply have to modify the treatment based on 
that creatinine clearance and change his treatment "if" 
there was a major change.  However, additional medical 
records do not indicate that such a modification was 
necessary.

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Accordingly, it is concluded that the veteran's 
service-connected disabilities, particularly his 
fibromuscular hyperplasia of both renal arteries, did not 
cause or contribute substantially or materially to his death.  
The preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

